 



Exhibit 10.17
America Service Group Inc. (the “Company”)
Summary of Director and Executive Officer Compensation

I.   DIRECTOR COMPENSATION. Directors who are employees of, or paid consultants
to, the Company do not receive additional compensation for serving as directors
of the Company. The following table sets forth current rates of cash
compensation for the Company’s non-employee directors.

         
Annual retainer
  $ 30,000  
Board meeting attendance fee
  $ 1,500  
Audit Committee Chair annual retainer
  $ 15,000  
Audit Committee meeting fee for all Audit Committee meetings held on a date
other than a Board meeting date
  $ 2,500  
Corporate Governance and Nominating Committee Chair, Incentive Stock and
Compensation Committee Chair and Ethics and Quality Assurance Committee Chair
annual retainer
  $ 5,000  
Committee meeting fee for all committee meetings other than Audit Committee held
on a date other than a Board meeting date
  $ 1,000  

     The Board compensation program provides that each new Director (as defined
by the Amended and Restated 1999 Incentive Stock Plan) upon election to the
Board receive 10,000 restricted shares of the Company’s common stock. Under the
terms of the restricted shares, each new Director shall have the right, among
other rights, to receive cash dividends on all of the shares and to vote such
shares until the Director’s right to such shares is forfeited of becomes
nonforfeitable. These shares become nonforfeitable in equal annual installments
over four years beginning on the first anniversary of the date the shares are
issued.
     In addition, the Board compensation program provides that each non-employee
director will receive 1,500 restricted shares of the Company’s common stock on
an annual basis. Each non-employee director shall have the right, among other
rights, to receive cash dividends on all of these shares and to vote such shares
until the non-employee director’s right to such shares is forfeited or becomes
nonforfeitable. These shares become nonforfeitable in equal annual installments
over three years beginning on the first anniversary of the date the shares are
issued.

II.   EXECUTIVE OFFICER COMPENSATION. The following table sets forth the current
annual base salaries provided to the Company’s Chief Executive Officer and most
highly compensated executive officers.

          Executive Officer   Current Salary
Michael Catalano
  $ 578,136  
Richard Hallworth
    344,760  
Michael W. Taylor
    317,220  
Lawrence H. Pomeroy
    259,080  
Dr. Carl J. Keldie
    329,163  

 



--------------------------------------------------------------------------------



 



          In addition to their base salaries, the Company’s Chief Executive
Officer and most highly compensated executive officers are also eligible to:

  •   receive cash bonuses under the Company’s Annual Incentive Compensation
Plan, which has been filed at Exhibit 10.31 to the Company’s Annual Report on
Form 10-K filed on March 10, 2008.     •   participate in the Company’s
long-term incentive program, which currently involves the award of stock options
or restricted stock pursuant to the Company’s Amended and Restated 1999
Incentive Stock Plan;     •   participate in the Company’s broad-based benefit
programs generally available to its salaried employees, including health,
disability and life insurance programs, 401(k) Plan and Employee Stock Purchase
Plan.

 